UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1323



In re:   DANIEL J. WILLIS,

                      Petitioner.



     On Petition for Writ of Mandamus.     (No. 4:10-mc-00006)


Submitted:   July 18, 2011                  Decided:   July 26, 2011


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Johnson Willis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel Johnson Willis petitions for a writ of mandamus

seeking an order compelling the district court to adjudicate

pleadings      he   filed       as    a    42    U.S.C.       § 1983      (2006)     complaint.

Willis is required to comply with a pre-filing injunction, which

includes a determination that he has stated a claim before the

district court may adjudicate the pleading.                               After Willis filed

the    petition,       the     district          court       entered      an    order    denying

Willis’s motion for leave to file the § 1983 complaint holding

that    Willis      had     not      complied         with    the    prefiling       injunction

because he failed to state a legal claim.                                 Willis amended his

petition for writ of mandamus to include that the court direct

the district court to adjudicate the complaint.                                     We conclude

that Willis is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary          circumstances.              Kerr      v.   United    States

Dist.    Court,       426      U.S.       394,    402        (1976);      United     States     v.

Moussaoui,      333    F.3d       509,     516-17       (4th     Cir.      2003).       Further,

mandamus      relief      is   available         only     when      the    petitioner     has    a

clear right to the relief sought.                        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                              Mandamus may not be

used as a substitute for appeal.                        In re Lockheed Martin Corp.,

503    F.3d    351,    353     (4th       Cir.    2007).            The    relief    sought     in

Willis’s original petition is moot because the district court

                                                  2
ruled on the motion for leave to file while the petition was

pending.     Further, Willis could have appealed the order and did

not do so.       Therefore, mandamus is not an available remedy.           See

id.

            Although we grant Willis’s motion for leave to proceed

in forma pauperis, we deny the petition for writ of mandamus.

We    dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                      3